On June 17,1998, the defendant was sentenced to ten (10) years in the Montana Women's Prison, to nm consecutively with any other sentence that the defendant is presently serving.
On April 14, 2000, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Ronald Bissell. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
It is the unanimous decision of the Sentence Review Division that the sentence shall be amended to a ten (10) year commitment to the Department of Corrections (DOC), rather than to the Montana Women's Prison.
The reason for the amendment is that a DOC commitment can provide for more flexibility in the department's care for the defendant's mental and physical health; it is apparent to the Board that the defendant needs alternative placement.
Chairman, Hon. David Cybulski and Alt. Member, Hon. Robert Boyd.
The defendant and her counsel agreed to proceed with only two members of the Sentence Review Board present. Judge Johnson was recused from this matter; Judge Langton was not available for the hearing.